


110 HR 4148 IH: National Guard and Reserve Active Duty

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4148
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  eligibility of reserve component members supporting contingency operations for
		  educational assistance based on cumulative days of active duty
		  service.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reserve Active Duty
			 Higher Education Act.
		2.Eligibility of
			 reserve component members supporting contingency operations for educational
			 assistance based on cumulative days of active duty service
			(a)In
			 generalSection 16162(c)(4)
			 of title 10, United States Code, is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 90 consecutive days and inserting 90 cumulative
			 days; and
					(B)by striking
			 one continuous year and inserting 365 cumulative
			 days;
					(2)in subparagraph
			 (B)—
					(A)by striking one continuous
			 year and inserting 365 cumulative days; and
					(B)striking
			 two continuous years and inserting 730 cumulative
			 days; and
					(3)in subparagraph
			 (C) by striking two continuous years and inserting 730
			 cumulative days.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to educational assistance paid for months
			 beginning on or after the date of the enactment of this Act.
			
